DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 02/10/2021 has been entered. As indicated in the amendment:
Claims 1-2, 5 and 7 are currently amended.
Claims 4 and 6 are cancelled.
Claims 9-12 are newly added.
Claims 3 and 8 are as previously presented. Hence, claims 1-3, 5 and 7 -12 are pending. Applicant’s remarks/arguments are fully considered and this Final Rejection necessitated by the amendments to the claims is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmquist et al. (US 2010/0180545 A1), here in after called Palmquist, in view of Babini et al. (US 2013/0263556 A1) here in after called Babini, in further view of Aul et al. (US 2015/0266603 A1), here in after called Aul.
Regarding claim 1,  Palmquist discloses an induction sealing system for heat sealing packaging material for producing sealed packages of pourable food products (FIG.1), said sealing system comprising: a sealing jaw (6, FIG.1) comprising: at least one inductor device ((20, 21), inductors ,(0032)) having at least one active surface facing said packaging material when in use (inductors (20,21) interact with the packaging material by means of respective active surfaces 25,26 to perform said induction heat-seal operation on the material (0032)); an insert comprising magnetic flux-concentrating material (an insert 30 made of magnetic flux concentrating material, (0033)); a supporting body comprising heat-conducting material, wherein said at least one inductor device and said insert are housed within said supporting body (a supporting body 24 housing inductors 20,21 and insert 30, (0033)); and a plastic member securing the insert and the at least one inductor device to the supporting body (a plastic member 23 interposed between the inductors 20 and supporting body 24, (0076, 0082 and FIG. 2)), the plastic member comprising an interactive surface configured to press against said package material (the portion of plastic member 23 that extends on the surface of the sealing jaw that interacts with the package material by press against the package material (0033, FIG.2)); and a counter-jaw (5) comprising at least one pressure pad (31) made of elastomeric material (pressure pad 31 is made of heat-resistant elastomeric material, (0091), said at least one pressure pad configured to provide a counter pressure to the sealing jaw (Pressure pad 31 of counter jaw 5 cooperate with active surfaces of inductors of sealing jaw6 to grip and heat seal tube 3, (0091)).
Even though Palmquist teaches a projection 29 protruding outward from the active surface 29 along the length of the sealing jaw (FIG.2), Palmquist does not disclose a ridge or a protruding outward from a portion of the plastic member and extending along a length of the sealing jaw.
However, Babini that teaches an induction sealing device for heat sealing packaging material (0001), also teaches projections 29 protruding outward from a portion (surface 100) of a plastic member 23 extending along the length of the sealing jaw (0043, 0068 and FIG.2).
The advantage of a ridge or a projection protruding outward from the plastic member’s interactive surface than the metal (usually copper) active surfaces of the inductor bars is to prevent short circuiting and corrosion problems that arise from projections protruding  outward from the inductive bars (0024 -0028).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the projections of Palmquist protruding outward from the active surfaces of inductive bars to be protruding outward from the surface of the plastic member in order to prevent short circuiting and corrosion problems that arise from projections protruding outward from the inductive bars as taught in Babini.
Palmquist in view of Babini still do not teach that at least one pressure pad has an arched convex contact area, wherein the arched convex contact area comprises ends and a middle portion between the ends, the middle portion closer to the sealing jaw than to the ends, wherein an apex of the arched convex contact area is aligned with the ridge of the plastic member of the sealing jaw.  
	However, Aul that teaches a pressure pad of a heat-seal device (0002), also teaches that a pressure pad (5, FIG. 2) has an arched convex contact area (an arc-shaped contact surface 21 with a maximum projection point 22, (0026, FIG.2)), wherein the arched convex contact area comprises ends( edges of the outer contact surface 21 on either side of the line B, FIG. 2) and a middle portion between the ends (the maximum projection point 22 of the surface 21 between the ends, (0026 and FIG.2)) , the middle portion closer to the sealing jaw than to the ends (the maximum projection point 22 of the surface 21 is closer the sealing jaw 2 that the ends, (FIG.1)), wherein an apex of the arched convex contact area is aligned with the ridge of the plastic member of the sealing jaw (the maximum projection point 22 is arranged to align with the protrusion 8 on the sealing jaw 2, (0028 and FIG.2)) .  
	The advantage of aligning the apex (the maximum projection point) of the pressure pad with the ridge of the plastic member of the sealing jaw is to provide better displacement of some particles of the food being sealed from the sealing zone avoiding being trapped in the sealing zone of the package and protecting integrity of the seal as well as sterility of the package (0016, 0028).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the sealing system of claim 1 taught by Palmquist in view of Babini to include pressure pad has an arched convex contact area, wherein the arched convex contact area comprises ends and a middle portion between the ends, the middle portion closer to the sealing jaw than to the ends, wherein an apex of the arched convex contact area is aligned with the ridge of the plastic member of the sealing jaw in order to provide better displacement of some particles of the food being sealed from the sealing zone avoiding being trapped in the sealing zone of the package and protecting integrity of the seal as well as sterility of the package as taught in Aul.	
Regarding claim 2, Palmquist in view of Babini in further view of Aul teaches the induction sealing system according to claim 1, wherein said sealing jaw is oblong and comprises said length and a width and said counter-jaw is oblong and comprises a length and a width (supporting body 24 comprises a substantially parallelepiped-shaped main portion 50 elongated in direction Palmquist (0057), hence the sealing jaw and the counter jaw are oblong)) so that said at least one inductor device, said interactive surface, and said at least one active surface extend along the length of said sealing jaw (the inductors (20,21), active surfaces (25, 26), and the remaining portion of surface of the sealing jaw (interactive surface)that grips the tube to be sealed extend along the length of the sealing jaw 6, Palmquist (FIG. 1,2)) and said at least one (pressure pads 31 extends over the length of each counter-jaw5, Palmquist (0091)), wherein a width of the at least one pressure pad is equal to or larger than a combined width of said at least one active surface and said interactive surface (the tube to be sealed is gripped at equally spaced cross sections by the two pairs of sealing and counter jam, Palmquist (0007), the cross section that grips the tube from the counter-jaw side being the width of the pressure pad 31 and the cross section that grips the tube from the sealing jaw side being the combined width of the active and interactive surfaces).  
Regarding claim 3, Palmquist in view of Babini in further view of Aul teaches the induction sealing system according to claim 2, wherein the width of said at least one pressure pad of the counter-jaw is equal to or larger than the combined width of said at least one active surface and said interactive surface when the at least one pressure pad is compressed during use (pressure pads 31 are made of heat-resistant elastomeric material, preferably nitrile rubber Palmquist (0091), because the pressure pad is made of rubber, the width//cross section of the pressure pad increases when compressed, hence, the width of the pressure pad of the counter-jaw is even greater than the combined width of the active and interactive surfaces of the sealing jaw when compressed).   
Regarding claim 5, Palmquist in view of Babini in further view of Aul teaches the induction sealing system according to claim 2, wherein said ridge is aligned with a center of said width of the at least one pressure pad (the ridge 8 is aligned to the maximum projection point  22’ of the pressure pad 5’ where in the maximum projection point 22’ is  located at the center of the width of the pressure pad 5’, Aul FIG.3) and is configured to contact an opposite side of the packaging material as the apex of said arched convex surface of the at least one pressure pad, wherein said apex of the arched convex contact area is arranged in the center of the width of the pressure pad (the maximum projection point or line 22 is arranged to coincide with the protrusion 8 on the heating jaw 8, Aul (0028)).   
Regarding claim 7, Palmquist in view of Babini in further view of Aul teaches the induction sealing system according to claim 1, wherein said ridge protrudes from said interactive surface of said plastic member of said sealing jaw (projections 29 protruding outward from a portion (surface 100) of a plastic member 23 extending along the length of the sealing jaw, Babini (0043, 0068 and FIG.2)).
Regarding claim 8, Palmquist in view of Babini in further view of Aul teaches the induction sealing system according to claim 1, wherein said sealing jaw (6) comprises two inductor devices (20, 21) in between which a cutting groove is arranged (33), and wherein said counter-jaw (5) comprises two pressure pads (31) in between which a knife (32) is arranged, Palmquist (FIG 1, 2 and (0092, 0093)).  
Regarding claim 9, Palmquist in view of Babini in further view of Aul teaches the induction sealing system according to claim 1, wherein said at least one inductor device comprises a first inductor device (20) having a first active surface (25) facing said packaging material when in use and a second inductor (21) device having a second active surface (26) facing said packaging material when in use (inductors (20,21) interact with the packaging material by means of respective active surfaces 25,26 to perform said induction heat-seal operation on the material Palmquist (0032 and FIG. 2)), and wherein said ridge of said plastic member is positioned in between the first and second active surfaces of the first and second inductor devices (projection 29 located between 25 and 26, Palmquist FIG.2).  
Regarding claim 10, Palmquist in view of Babini in further view of Aul teaches the induction sealing system according to claim 9, wherein said apex of the arched convex contact area is aligned with a center of a width of the at least one pressure pad of the counter-jaw (the ridge 8 is aligned to the maximum projection point 22’ of the pressure pad 5’ where in the maximum projection point 22’ is located at the center of the width of the pressure pad 5’, Aul FIG.3).  
Regarding claim 11, Palmquist in view of Babini in further view of Aul teaches the induction sealing system according to claim 1, wherein a width of said at least one pressure pad is equal (pressure pads 31 are made of heat-resistant elastomeric material, preferably nitrile rubber Palmquist (0091), because the pressure pad is made of rubber, the width//cross section of the pressure pad increases when compressed, hence, the width of the pressure pad of the counter-jaw is even greater than the combined width of the active and interactive surfaces of the sealing jaw when compressed).  
Regarding claim 12, Palmquist in view of Babini in further view of Aul teaches the induction sealing system according to claim 1, wherein said at least one inductor device is made of copper (inductors 20, 21 of each sealing device 15 are preferably made of copper, Babini (0050)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 and 7 -12  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761